Exhibit 10.32

EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT made as of the 10th day of December 2008 between H.
SHANE HAMMOND (hereinafter referred to as “Employee”) and TRX, INC., a Georgia
corporation (hereinafter referred to as the “Company”).

WITNESSETH:

WHEREAS, the Employee has continuously been employed by the Company for several
years, and the Company desires to continue his employment, and Employee desires
to continue to be employed by the Company; and

WHEREAS, the Company desires to promote the Employee to the position of
President and Chief Executive Officer of the Company and to enter into a new
employment contract with the Employee to specify the terms set forth herein, and
the Employee desires to enter into this contract based on such terms; and

WHEREAS, the parties intend that this Contract shall supersede all prior
discussions, correspondence, letters, and negotiations between them related to
the terms set forth herein, as well as any and all prior agreements and
contracts, including but not limited to any and all prior employment contracts
between the Company and the Employee;

NOW, THEREFORE, it is hereby agreed as follows:

1.        Employment of Employee. The Company hereby employs Employee for a
period of three (3) years commencing on 11 December 2008 (the “Effective Date”)
of this Employment Contract (the “Initial Term”), unless earlier terminated
pursuant to Section 6 herein. Employee agrees to such employment on the terms
and conditions herein set forth and agrees to devote his best efforts to his
duties under this Employment Contract and to perform such duties diligently and
efficiently and in accordance with the directions of the Company.

2.        Duties and Responsibilities. Employee shall be employed as President
and Chief Executive Officer of the Company, reporting directly to the Chairman
of the Board of Directors of the Company. As President and Chief Executive
Officer, Employee shall have overall, day-to-day management responsibilities of
the Company, in addition to any specific duties and responsibilities as may be
assigned to him by the Chairman of the Board of the Company.

The Employee shall devote substantially all of his business time, attention and
energies to the Company, shall act at all times in the best interests of the
Company, and shall not during the term of this Employment Contract be engaged in
any other business activity, whether or not such business is pursued for gain,
profit, or other pecuniary advantage. Notwithstanding the foregoing, this
Employment Contract shall not be construed as preventing Employee from investing
his personal assets in any form or manner that will not require any services by
Employee in the operation of the affairs of the business in which such
investments are made; provided, however, that Employee shall not be permitted to
make investments in any business

 

Page 1 of 11



--------------------------------------------------------------------------------

competing with the business of the Company. Further, notwithstanding the
foregoing provisions, this Employment Contract shall not be construed as
preventing the Employee from serving as a member of the board of directors of
any company as long as such service has been approved by the Chairman of the
Board and such service does not distract the Employee from his duties hereunder.

 

3. Compensation and Benefits.

 

  (a) Base Salary. As of the Effective Date of this Employment Contract,
Employee’s annual salary during the Term of this Employment Contract shall be
$325,000 (the “Base Salary”). The Base Salary shall be paid by the Company
monthly in arrears or in accordance with the Company’s regular payroll practice.

 

  (b) Annual Bonus Opportunities. As President and Chief Executive Officer of
the Company, the Employee shall be eligible for designation for participation in
the TRX, Inc. Executive Annual Incentive Plan, which designation shall be
determined and made in the discretion of the Compensation, Corporate Governance,
and Nominating (the “CCGN”) Committee of the Board of Directors for each
calendar year. Any EAIP bonus for the 2008 calendar year shall be determined by
the CCGN Committee and approved by the Board of Directors based on (i) the
Employee’s actual base salary received during the 2008 calendar year, and
(ii) the officer position held by the Employee during 2008 prior to the
Effective Date of this Employment Contract.

Further, upon completion of each calendar year, Employee shall be eligible for
an annual discretionary bonus, in the range of 0-100% of the Employee’s Base
Salary. The Compensation Committee of the Board, in its discretion, shall
determine the amount of Employee’s annual discretionary bonus, if any, based on
the performance of the Company and the performance of Employee for the fiscal
year; provided, however, that to receive the bonus, Employee must be an “active
employee in good standing” on the date that the bonus is paid. For purposes of
this Employment Contract, an “active employee in good standing” shall mean that
(i) Employee’s employment with the Company has not been terminated for any
reason; (ii) Employee is not on probation of any kind from the Company;
(iii) Employee has not given notice under this Employment Contract pursuant to
Section 6 hereof; and (iv) Employee has not received written notice from the
Company pursuant to Section 6 hereof.

 

  (c) Employee Benefits. The Company shall provide Employee medical coverage and
other employee benefits substantially similar to, and on the same basis as, the
coverage provided to employees of the Company. The terms, conditions and
eligibility requirements of the employee benefits provided to Employee shall be
governed by the employee benefit plans maintained by the Company.

 

  (d)

Paid Time Off. Employee shall be entitled to thirty-three (33) days of paid time
off per calendar year; provided, however, that if this Employment Contract is
not in effect for any full calendar year, Employee shall have only a pro rata
portion of such

 

Page 2 of 11



--------------------------------------------------------------------------------

 

paid time off during that calendar year. Paid time off may be used for vacation,
sick time, or personal holidays. The paid time off shall be administered in
accordance with, and subject to, the Company’s policy on paid time off.

 

  (e) Automobile Allowance. Employee shall receive a monthly automobile
allowance in the amount of $1,000 per month to assist him in obtaining and
maintaining an automobile for his business use. Employee shall be responsible
for any and all costs and liabilities, including insurance, related to such
automobile.

 

  (f) Grant of Stock Option. The Company and the Employee have agreed that the
Employee shall receive stock options to purchase a total of 300,000 shares of
the Company’s common stock under the terms and conditions of the TRX, Inc.
Omnibus Incentive Plan (the “Omnibus Plan”). The option grants shall be as
follows: 100,000 shares shall be granted on December 11, 2008, and that option
shall become 100% exercisable on December 1, 2009; and 200,000 shares shall be
granted on April 11, 2009, and that option shall become exercisable as follows:
100,000 shares on December 1, 2010, and 100,000 shares on December 1, 2011;
provided, however, that in order for the options to become exercisable on each
stated date, the Employee must be an “active employee in good standing” (as
defined in Section 3(b) above) on such date. Each option shall be granted at a
per share exercise price equal to the Fair Market Value (as defined in the
Omnibus Plan) on the date of grant.

 

  (g) Relocation Reimbursement. From time to time, Company and Employee will
evaluate Employee’s potential relocation to Atlanta, Georgia. In the event that
the Board determines it is in the best interests of the Company for the Employee
to relocate to Atlanta, Georgia, and the Employee consents to such relocation as
a result of such evaluation, which consent shall not be unreasonably withheld,
Company will reimburse Employee for Employee’s relocation expenses. Any such
reimbursement shall be: (i) for usual and customary expenses typically
associated with the relocation of an individual in the position of President and
Chief Executive Officer for similarly situated companies; and (ii) contingent on
Employee providing written documentation for such expenses in the manner
generally required by the Company under its policies and procedures, and in any
event, the manner required to meet applicable regulations of the Internal
Revenue Service relating to the deductibility of such expenses.

 

4. Personnel Policies. Employee shall conduct himself at all times in a
businesslike and professional manner as appropriate for a person in his position
and shall represent the Company in all respects as complies with good business
and ethical practices. In addition, Employee shall be subject to and abide by
the policies and procedures of the Company applicable to personnel of the
Company, as adopted from time to time.

 

5.

Business Expenses. Employee shall be reimbursed monthly by the Company for
ordinary, necessary and reasonable expenses incurred by him in the performance
of his duties for the Company, provided that Employee shall first document said
business expenses in the manner generally required by the Company under its
policies and

 

Page 3 of 11



--------------------------------------------------------------------------------

 

procedures, and in any event, the manner required to meet applicable regulations
of the Internal Revenue Service relating to the deductibility of such expenses.

 

6. Termination.

 

  (a) Termination Due to Discharge for Good Cause. This Employment Contract
shall terminate immediately upon the discharge of Employee for “Good Cause”. For
the purposes of this Employment Contract, “Good Cause” means any act of fraud or
dishonesty (whether or not in connection with the Company’s Business as
hereinafter defined), competing with the Business of the Company either directly
or indirectly, the breach of any provision of this Employment Contract by
Employee, failure to comply with the decisions of the Company, failure to
discharge Employee’s duty of loyalty to the Company, or any other matter
constituting “good cause” under the laws of the State of Georgia. In the event
of termination under this subsection, any earned but unpaid Base Salary and any
other benefits provided herein shall be paid to Employee up to the effective
date of termination of this Employment Contract and not thereafter, and if not
sooner paid through normal payroll practices, such amounts shall be paid in a
lump sum payment within thirty (30) days following the date of termination. In
addition, subject to specific provisions of subsection 3(b), any discretionary
bonus determined by the Board for the Employee following his termination of
employment for Good Cause shall be payable to the Employee in a lump sum payment
no later than December 31 of the calendar year during which the Board makes the
determination that the Employee is entitled to such bonus.

 

  (b) Termination Due to Death or Disability. This Employment Contract shall
terminate immediately upon the death of the Employee or upon written notice from
the Board to the Employee of termination of his employment due to his
Disability. For purposes of this Employment Contract, the term “Disability”
shall mean that, due to a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, the Employee has been
receiving income replacement benefits for a period of not less than three
(3) months under the Company’s short-term and/or long-term disability plan. In
the event of termination due to death or Disability under this subsection, the
Company shall pay the Employee any earned but unpaid Base Salary and any other
benefits provided herein up to the effective date of termination of this
Employment Contract and not thereafter, and if not sooner paid through normal
payroll practices, such amount shall be paid in a lump sum payment within thirty
(30) days following the date of termination. In addition, subject to specific
provisions of subsection 3(b), any discretionary bonus determined by the Board
for the Employee following his termination of employment due to death or
Disability shall be payable to the Employee (or his estate, as applicable) in a
lump sum payment no later than December 31 of the calendar year during which the
Board makes the determination that the Employee is entitled to such bonus.

 

  (c)

Termination by the Company Without Good Cause. The Company may terminate this
Employment Contract at any time without Good Cause. If the Company

 

Page 4 of 11



--------------------------------------------------------------------------------

 

terminates this Employment Contract without Good Cause, the Company shall pay to
Employee an amount equal to (i) any earned but unpaid Base Salary accrued
through the date of termination plus the Base Salary due the Employee for the
remainder of the Initial Term, but in no event for less than twelve (12) months,
and (ii) reimbursement for the COBRA premiums actually incurred by Employee for
continued health care coverage for Employee and his covered dependents for
twelve (12) months. For compliance with Section 409A of the Internal Revenue
Code of 1986, no amounts shall be payable to the Employee (or his spouse or
dependents) under this subsection before the date that is six (6) months
following the date of the Employee’s termination of employment. On the date that
is six (6) months following the date of the Employee’s termination of employment
hereunder, the Employee shall be paid a lump sum amount representing (A) the
amounts that would have been paid under subsection (i) of this section, plus
(B) the amounts that would have been reimbursed to him during the 6-month delay
period under subsection (ii) but for the delay provision, and thereafter, the
Employee (or his spouse or dependents, as applicable) shall receive monthly cash
payments for the reimbursement of the amounts described in subsection (ii). In
addition, subject to the specific provisions of subsection 3(b), any
discretionary bonus determined by the Board for the Employee following his
termination of employment due to termination without Good Cause shall be payable
no later than December 31 of the calendar year in which the Board makes the
determination that the Employee is entitled to such bonus.

 

  (d) Voluntary Termination by Employee. Employee may voluntarily terminate this
Employment Contract. If Employee terminates this Employment Contract, Employee
shall either give the Company twelve (12) months’ advance notice of such
termination or pay to the Company an amount equal to any and all expenses, costs
and other damages to the Company resulting from the lack of such notice. In the
event Employee terminates this Employee Contract under this subsection, any
earned but unpaid Base Salary and any other benefits provided herein shall be
paid to Employee up to the effective date of termination of this Employment
Contract and not thereafter, and if not sooner paid through normal payroll
practices, such amounts shall be paid in a lump sum payment within thirty
(30) days following the date of termination.

 

  (e)

Termination Upon Expiration of Term. If not otherwise earlier terminated
hereunder, the Employment Contract shall terminate at the end of the Initial
Term; however, prior to the expiration of the Initial Term, the Company shall
have the option to renew this Employment Contract for an additional one (1) year
term (which additional term, if elected, shall together with the Initial Term
constitute the “Term” of the Employment Contract). Should the Company decide to
renew this Employment Contract pursuant to this subsection, the Company shall
provide Employee with at least twelve (12) months’ advance notice of such
decision; provided, however, that the renewal of the Employment Contract will
not be effective until execution of an amendment to the Employment Contract by
both parties. In addition, the provisions of this subsection (e), including the
12-months’ advance notice of renewal provision,

 

Page 5 of 11



--------------------------------------------------------------------------------

 

are not intended to, and shall not, increase benefits under or otherwise affect
any other termination provisions of Section 6 of this Employment Contract.

 

7. Restrictive Covenants.

 

  (a) Covenants to Prior Employers. Upon execution of this Employment Contract,
Employee hereby represents that he is not a party to, subject to or otherwise
covered by any agreement or understanding (written or oral) with a prior
employer that would restrict or in any manner limit the performance of his/her
duties under this Employment Contract. Employee acknowledges that he has been
instructed by the Company not to reveal or use any trade secret information from
any former employer or reveal or use confidential information in violation of
any agreement with any former employer.

 

  (b)

Acknowledgment of Damage Resulting From Employee’s Competition with the Company.
Employee understands and acknowledges that the Company and its related entities
are engaged in the business of providing technology products and services
relating to the travel industry (the “Business”), and that because of his
position with the Company, he has or will obtain (i) intimate knowledge of the
Business and including, but not limited to, knowledge of “Confidential
Information” (as hereinafter defined), and (ii) knowledge of and relationships
with the customers and suppliers used in connection with the Business of the
Company and its related entities. Employee agrees and acknowledges that such
knowledge, access, and relationships are such that if Employee were to violate
the restrictive covenants set forth in this Section 7, the Company or its
related entities would suffer harm, and the benefits that the parties bargained
for under this Employment Contract would be severely and irreparably damaged.
Further, Employee acknowledges and agrees that the covenants in this Section 7
were a fundamental element of the transactions contemplated by this Employment
Contract and that the Company would not have been willing to enter into this
Employment Contract in the absence of this Section 7. Employee agrees that the
covenants contained in this Section 7 are reasonable and necessary to protect
the confidentiality of the Trade Secrets and other “Confidential Information”
concerning the Company acquired by Employee. For purposes of this Employment
Contract, “Trade Secret” shall be as defined by the Georgia Trade Secrets Act,
O.C.G.A. § 10-1-760, et seq., or other applicable state law. The provisions of
this section shall be interpreted so as to protect those Trade Secrets and
“Confidential Information,” and to secure for the Company the exclusive benefits
of the work performed on behalf of the Company by Employee under this Employment
Contract, and not to unreasonably limit Employee’s ability to engage in
employment and consulting activities in noncompetitive areas which do not
endanger the Company’s legitimate interests expressed in this Employment
Contract. Employee also understands and agrees that the Company can reasonably
amend the definition of the Business or the scope of the Business at any time
upon written notice to Employee. For purposes of this Employment Contract, the
term “Restricted Territory” shall mean the United States, United Kingdom,
Germany and India, which

 

Page 6 of 11



--------------------------------------------------------------------------------

 

the parties acknowledge and agree is a reasonable and necessary geographic
limitation due to the nature of the Business and the services provided by
Employee.

 

  (c) Covenant Not to Compete with the Company. Employee agrees that, during the
term of his employment under this Employment Contract and for a period of two
(2) years following the termination of his employment under this Employment
Contract for whatever reason, with or without “Good Cause” or otherwise,
Employee shall not, directly or indirectly, expressly or tacitly, for himself or
on behalf of any entity anywhere within the Restricted Territory, (i) act as an
officer, manager, advisor, executive, controlling shareholder, or consultant to
any business in which his duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company or its related entities, or are under investigation by the Company or
its related entities at the termination of this Employment Contract,
(ii) recruit investors on behalf of an entity which engages in activities which
are competitive with the services or products being provided or which are being
produced or developed by the Company or its related entities, or are under
investigation by the Company or its related entities at the termination of this
Employment Contract, or (iii) become employed by such an entity in any capacity
which would require Employee to carry out, in whole or in part, the duties
Employee has performed for the Company or its related entities which are
competitive with the services or products being provided or which are being
produced or developed by the Company or its related entities, or are under
active investigation by the Company or its related entities at the termination
of this Employment Contract.

 

  (d) Nonsolicitation of Customers. During Employee’s employment with the
Company, Employee shall not, directly or indirectly, without the Company’s prior
written consent, contact or solicit any Customer (as hereinafter defined) for
business purposes unrelated to furthering the Business of the Company or its
related entities. For a period of two (2) years following termination of
Employee’s employment with the Company, Employee shall not, directly or
indirectly, (i) contact, solicit, divert or take away any Customer (as
hereinafter defined) for purposes of, or with respect to, selling a product or
service which competes with the Business, or (ii) take any affirmative action in
regard to establishing or continuing a relationship with a Customer for purposes
of, or which directly or indirectly results in, making a sale of a product or
service which competes with the Business. For purposes of this Employment
Contract, the term “Customer” shall mean and refer to any customer or clients of
the Company or its related entities, or prospective customers with whom the
Company or its related entities have solicited business within the last twelve
(12) months preceding the termination of Employee’s employment and with whom
Employee had material contact.

 

  (e)

Nonsolicitation of Employees. Employee shall not, at any time during his
employment and for two (2) years after the termination of his employment,
directly or indirectly, solicit, hire, retain, employ, or endeavor to entice
away from the Company

 

Page 7 of 11



--------------------------------------------------------------------------------

 

or its related entities any person who is or has been an employee of the Company
or its related entities during Employee’s employment.

 

  (f) Confidentiality. Employee hereby acknowledges and agrees that during the
Term of this Employment Contract, Employee will have access to Trade Secrets and
“Confidential Information” of the Company or its related entities. Employee
agrees that Employee shall not disclose or use, directly or indirectly, during
Employee’s employment or at any time thereafter, any Trade Secrets Employee
obtains during the course of Employee’s employment. Employee also recognizes
that the services performed by Employee hereunder are special, unique and
extraordinary and that, by reason of Employee’s employment with the Company,
Employee will receive, develop, or otherwise acquire “Confidential Information”
(as hereinafter defined). Except as required by the pursuit of Employee’s duties
with the Company or as it is authorized in writing by the Company, Employee
agrees that Employee shall not disclose or use, directly or indirectly, any
Confidential Information related to the Business during Employee’s employment
and for a period of two (2) years following the termination of Employee’s
employment for whatever reason. The term “Trade Secret” shall be defined under
Georgia law. The term “Confidential Information” shall mean and include any
information, data and know-how relating to the Business of the Company or its
related entities that is disclosed to Employee by the Company or known to
Employee as a result of Employee’s relationship with the Company and not
generally within the public domain (whether constituting a Trade Secret or not).
To the extent consistent with the foregoing, “Confidential Information” includes
administrative procedures, product development and technical data, sales and
marketing information, customer account records, training and operations
material, memoranda and manuals, personnel records, pricing information, and
financial information concerning or relating to the Business and/or Customers,
employees and affairs of the Company or its related entities.

 

  (g) Severability. In the event any or all of the covenants of this Section 7
are deemed to be overly broad, the parties hereto agree that the covenants shall
be enforced to the extent that they are not overly broad.

 

8. Products, Notes, Records and Software. All memoranda, notes, records and
other documents and computer software made or compiled by Employee or made
available to him/her during the term of this Employment Contract concerning the
Business of the Company or its related entities, including, without limitation,
all customer data, billing information, service data, and other technical
material of the Company or its related entities, shall be the Company’s property
and shall be delivered to the Company within two (2) days of the termination of
this Employment Contract.

 

9. Ownership of Inventions.

 

  (a)

Disclosure to Company. Employee agrees to disclose promptly, in writing, to the
Company’s Board of Directors any patentable or unpatentable, copyrightable or
uncopyrightable, idea, invention, work of authorship (including, but not limited
to

 

Page 8 of 11



--------------------------------------------------------------------------------

 

computer programs, software and documentation), formula, device, improvement,
method, process or discovery (each, an “Invention”) which relates to the
Company’s Business that Employee conceives, makes, develops, or works on, in
whole or in part, solely or jointly with others during the term of Employee’s
employment regardless of whether (i) such invention was conceived, made,
developed or worked on during Employee’s regular hours of employment or his/her
time away from work; (ii) the Invention was made at the suggestion of the
Company; or (iii) the Invention was reduced to drawing, written description,
documentation, models or other tangible form.

 

  (b) Made For Hire Status of the Inventions. It is expressly agreed that the
Inventions created by Employee hereunder shall be considered specially ordered
or commissioned “works made for hire”, as such term is defined under the United
States Copyright Act of 1976, as amended (the “Act”), and that such works and
the copyright interests therein and thereto shall belong solely and exclusively
to the Company and shall be considered the property of the Company for purposes
of this Employment Contract. To the extent that such works do not constitute
“works made for hire” under the Act, Employee, in consideration of $1.00 and
other good and valuable consideration, the receipt and adequacy of which hereby
are acknowledged, hereby irrevocably assigns to the Company, its successors and
assigns, without royalty or any other further consideration, (i) all rights,
title and interests in and to the copyrights of the Inventions and all renewals
and extensions of the copyrights that may be secured under existing or future
laws, and (ii) all other rights, title and interests he may have in the
Inventions. Accordingly, the Company will have the right to register, in the
office of the Registrar of Copyrights of the United States, the Inventions in
the Company’s name as the owner and author of such Inventions. Employee shall,
upon request by the Company and at the Company’s expense, promptly execute,
acknowledge or deliver any documents or instruments deemed reasonably necessary
by the Company to document, enforce, protect or otherwise perfect the Company’s
copyright and other interests in the Inventions.

 

  (c) Assignment to Company. Without limiting the generality or effect of any
other provision of this Employment Contract, Employee agrees to assign to the
Company without royalty or any other further consideration his/her entire right,
title and interest in and to any Invention Employee is required to disclose
hereunder.

 

  (d) Records. Employee agrees to make and maintain adequate and current written
records of all Inventions covered by this Employment Contract. These records
shall be and remain the property of the Company.

 

  (e)

Patents and Proprietary Rights. Employee agrees to assist the Company in
obtaining, maintaining, and enforcing patents and other proprietary rights in
connection with any Invention covered by this Employment Contract for which the
Company has or obtains any right, title or interest. Employee further agrees
that his/her obligations under this subsection shall continue beyond the
termination of the Term of this Employment Contract, but if Employee is called
upon to render such

 

Page 9 of 11



--------------------------------------------------------------------------------

 

assistance after the termination of the Term of this Employment Contract,
Employee shall be entitled to a fair and reasonable rate of compensation for
such assistance. Employee, in addition, shall be entitled to reimbursement of
any out-of-pocket expenses incurred at the request of the Company relating to
such assistance.

 

  (f) Other Assignments or Contracts. Employee represents that there are no
other contracts to assign inventions that are now in existence between Employee
and any former employer or other person or entity. Employee further represents
that he is neither participating in nor has any other employment or undertaking
that might restrict or impair his/her performance of this Employment Contract.

 

10. Applicable Law. This Employment Contract is being executed in the State of
Georgia and shall be construed and enforced in accordance with the laws of said
jurisdiction.

 

11. Compliance with Code Section 409A. This Employment Contract has been drafted
to be and is intended to operate in compliance with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”). Notwithstanding the language herein, any and all provisions of
this Employment Contract shall be administered and interpreted to be in
compliance with the provisions of Code Section 409A.

 

12. Waiver of Breach. The waiver by the Company of a breach of any provision of
this Employment Contract by Employee shall not operate or be construed as a
waiver of any subsequent breach by Employee.

 

13. Successors and Assigns. This Employment Contract shall inure to the benefit
of the Company, its subsidiaries and affiliates, and their respective successors
and assigns. This Employment Contract and benefits hereunder are personal to
Employee and may not be assigned or transferred by Employee. This Employment
Contract may be freely assigned by the Company to a purchaser of all or
substantially all of the assets of the Company, a subsidiary of the Company, or
a division of the Company, as long as the purchaser/assignee expressly agrees in
writing to assume the obligations of the Company under this Employment Contract.

 

14. Entire Agreement. This instrument contains the entire agreement of the
parties and supersedes any and all prior agreements regarding Employee’s
employment by the Company, including, but not limited to, oral discussions,
negotiations, letter agreements, or any other document concerning the
possibility of employment or terms of employment with the Company. This
Employment Contract may not be changed orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, changes,
modification, extension, or discharge is sought.

 

15.

Invalidity of any Provision. It is the intention of the parties hereto that the
provisions of this Employment Contract shall be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or

 

Page 10 of 11



--------------------------------------------------------------------------------

 

public policies) of any provision hereof shall not render unenforceable or
impair the remainder of this Employment Contract which shall be deemed amended
to delete or modify, as necessary, the invalid or unenforceable provisions. The
parties further agree to alter the balance of the Employment Contract in order
to render the same valid and enforceable.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Contract
under seal as of the date first above shown.

 

“EMPLOYEE”

/s/ H. Shane Hammond

H. Shane Hammond

“COMPANY”

/s/ Norwood H. Davis, III

TRX, Inc.

Norwood H. Davis, III

Co-Founder and Chairman

 

Page 11 of 11